Citation Nr: 0703445	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, multiple discs, claimed as a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1962 to 
December 1966, and from January 1991 to April 1991, and 
numerous periods of reserve component service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, denied a claim 
of entitlement to service connection for a back injury.  
After the veteran submitted a notice of disagreement in 
October 2003 and the RO issued a statement of the case (SOC) 
in September 2004, the veteran's timely substantive appeal 
was received in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement submitted to the Board in October 2006, the 
veteran indicated that he wanted a videoconference hearing 
before the Board.  The claim must be Remanded to afford the 
veteran the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The requested videoconference Board 
hearing should be scheduled.  All notices 
to the veteran and any and all responses 
from the veteran, whether written or 
verbal, must be documented in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



